 
LOCK-UP AGREEMENT


_____________, 2012


Ladies and Gentlemen:


           The undersigned is a current or former director, executive officer or
beneficial owner of shares of capital stock, or securities convertible into or
exercisable or exchangeable for the capital stock (each, a “Company Security”)
of Valor Gold Corp., a Delaware corporation (the “Company”). The undersigned
acknowledges that he, along with certain other individuals, purchased registered
shares of the Company (each such purchaser, a “Lockup Holder” and, collectively,
the “Lockup Holders”).


1.           Lockup.  For other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, that, during the period beginning on the date hereof and
ending on such date that all Lockup Holders have sold the Aggregate Leakout
Shares (as defined below) (the “Lockup Period”), the undersigned will not
directly or indirectly, (i) offer, sell, offer to sell, contract to sell, hedge,
pledge, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future), any Company Security, beneficially owned, within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), by the undersigned on the date hereof or hereafter acquired or
(ii) enter into any swap or other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any Company Security, whether or not any such swap or transaction
described in clause (i) or (ii) above is to be settled by delivery of any
Company Security.


2.    Leak Out Provision.  Notwithstanidng anything herein to the contrary, the
undersigned shall be permitted to sell, commencing on the date hereof, a maximum
aggregate of ____ shares of the Company’s common stock (such aggregate number of
shares, the “Leakout Shares”).  The Leakout Shares that are permitted to be sold
by all of the Lockup Holders shall collectively be referred to as the “Aggregate
Leakout Shares”).  Within three (3) days of the undersigned selling all of his
Leakout Shares, the undersigned will complete, execute and return to the Company
the Certificate of Sale, attached hereto as Exhibit A (the “Sale
Certficiate”).  Upon the Company’s receipt of Sale Certificates from all of the
Lockup Holders, the restrictions of this Lock-up Agreement shall terminate.
 
 
 

--------------------------------------------------------------------------------

 

 
3.  Permitted Transfer.  Notwithstanding the foregoing, the undersigned (and any
transferee of the undersigned) may transfer any Company Security: (i) as a bona
fide gift or gifts, provided that prior to such transfer the donee or donees
thereof agree in writing to be bound by the restrictions set forth herein, (ii)
to any trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iv) if such transfer occurs by operation of law, such as
rules of descent and distribution, statutes governing the effects of a merger or
a qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding any
Company Security subject to the provisions of this Letter Agreement. For
purposes hereof, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.


5.           Governing Law. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


6.           Miscellaneous. This Letter Agreement will become a binding
agreement among the undersigned as of the date hereof.  This Letter Agreement
(and the agreements reflected herein) may be terminated by the mutual agreement
of the Company and the undersigned, and if not sooner terminated, will terminate
upon the expiration date of the Lockup Period. This Letter Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Letter Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.


[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
 
                                                               






Number of shares of Common Stock owned: ________


Other Company Securities owned: ___________


Certificate Numbers: _____________________________


Accepted and Agreed to:


Valor Gold Corp.




By:                                                               
        Name: Arthur Leger
        Title: President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CERTIFICATE OF SALE


_________________ (the “Lockup Holder”), certifies that on or about May __,
2012, it executed a Lock-up Agreement in favor of Valor Gold Corp. (the
“Company”) whereby the Lockup Holder was subject to certain restrictions
relating to securities of the Company it held.  Notwithstanding the foregoing,
the undersigned was permitted to sell a maximum aggregate of ____ shares of the
Company’s common stock (the “Leakout Shares”).  The undersigned Lockup Holder
hereby certifies that, as of the date written below, the Lockup Holder has sold
100% of the Leakout Shares.










_______________________________
By:
Title:
Date:








(Notary)


 